DETAILED ACTION
The applicant’s amendment filed on June 07, 2021 has been entered.

Election/Restrictions
Claims 1-6, and 9 are allowable. The restriction requirement as set forth in the office action mailed on October 03,2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species are withdrawn.  Claims 7-8 are rejoined because these claims require all the limitations of an allowable claim, and the restriction requirement of groups are not withdrawn.  Claims 10-16 are not rejoined, therefore, cancelled because these claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 08/24/2021.

The application has been amended as follows:
Referring to claim 1, remove comma between circuit board and comprising in line 1 of claim 1.
Remove comma between conductive layer and disposed in line 3 of claim 1.
Remove comma between insulating layer and disposed in line 4 of claim 1.
Remove comma between a conductive terminal and disposed in line 7 of claim 1.
Remove comma between a dummy terminal and disposed in line 9 of claim 1.
Amend the last line of claim 1 by replacing or changing end point to comma, and add below limitations after the end of last line of the claim 1 as a new paragraph shown below:

another plating layer disposed under the plating seed layer has a mesh pattern, and top and side surfaces of the mesh pattern are covered by the plating seed layer.

Referring to claims 7-8, 
Referring to claims 10-18,   cancel claims 10-18.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on June 07, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “wherein a first height between the first top surface and the substrate is greater than a second height between the second top surface and the substrate, and the first height between the first top surface and the substrate is greater than a third height between the third top surface and the substrate, wherein the dummy terminal comprises a plating seed layer and a plating layer, the plating layer is disposed on the plating seed layer and physically separated from the patterned insulating layer, wherein the plating seed layer covers a bottom surface of the insulating opening and a side wall of the insulating opening, another plating layer disposed under the plating seed layer has a mesh pattern, and top and side surfaces of  the mesh pattern are covered by the plating seed layer” in combination with all other claimed limitation of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PARESH H PAGHADAL/Examiner, Art Unit 2847